Citation Nr: 1543410	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to October 20, 2014 and 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1951 to February 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which increased the rating for the Veteran's PTSD to 30 percent disabling and denied entitlement to a TDIU.

The Veteran testified before the undersigned at a Board hearing in June 2014.  A transcript of the hearing has been reviewed and associated with the claims file. 

This matter was before the Board in July 2014 at which time it was remanded for additional development.

Thereafter, in a May 2015 rating decision, the RO increased the rating for PTSD to 70 percent disabling, effective October 20, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 20, 2014, the Veteran's PTSD had been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of memory and difficulty establishing and maintaining effective work and social relationships.

2.  As of October 20, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment and mild memory loss.

3.  The Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected posttraumatic stress disorder (PTSD). 


CONCLUSIONS OF LAW

1.  Prior to October 20, 2014, the criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  As of October 20, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in June 2012.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All post-service medical evidence identified by the appellant has also been obtained.  Pursuant to the Board's July 2014 remand directives, the appellant's outstanding employment records have been associated with the claims file.  

The Veteran was afforded a VA examination in April 2012.  As directed in the Board's July 2014 remand directives, an additional VA examination was obtained in May 2015.  These examinations are adequate for the purposes of evaluating the Veteran's claims on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the June 2014 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file. In light of these factors, the Board finds the duties imposed by Bryant were met.

As VA has satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I.  Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. §§ 4.7, 4.21. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Rating Criteria

Under the General Rating Formula, a 30 percent rating is assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Prior to October 20, 2014

Prior to October 20, 2014, the Veteran's PTSD has been assigned a 30 percent disability rating.  

Turning to the evidence of record, the appellant was afforded a VA examination in April 2012.  The examiner determined that the appellant had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

It was noted that the appellant had four children and had lived with his son for the past two years.  The Veteran reported that he lost track of most of his friends due to moving over the years, however he stated that he was never really close with anyone other than his wife and family.  He further reported that he typically spent his day on the computer looking to see what type of contracts were available, doing background research and submitting bids.  He stated that he still shopped (which he enjoyed), paid his bills and had a driver's license, although his son did most of the driving.  

The appellant reported that he had not been employed since 2010, at which time he worked as a science teacher at a community college.  He stated that during his tenure, he became angry with a disruptive student, which had not been a problem in the past.  Additionally, he and his wife ran a research and design company and, when his wife died, he started a marketing company.  He indicated that he was still actively trying to solicit contracts and worked on it every day.  He had also completed training to become an on-line college instructor but had not been contacted to teach an on-line class.  He stated that, historically, he had been a workaholic and it helped him keep his mind occupied.  However, he felt that he was having more problems with PTSD now that he was not working.  

The Veteran's PTSD symptoms included recurrent and distressing recollections and dreams, intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic in-service event, avoidance, feeling of detachment or estrangement from others, irritability or outbursts of anger, difficulty concentrating, hypervigliance, depressed mood, anxiety suspiciousness, chronic sleep impairment, mild memory loss and suicidal ideation.

On mental examination, the appellant was alert, coherent, fully oriented, articulate and pleasant and cooperative in manner.  Additionally, his affect was fairly bright, underlying mood appeared to be essentially euthymic and he denied any current thoughts of suicide.  There was no evidence of a formal thought process disorder.  His grooming was good and it was noted that he looked younger than his actual age.

In a July 2012 statement from the Veteran's daughter, she stated that she had witnessed radical changes in the appellant's behavior and perception of life.  She stated the he was highly critical of his family to the point of cruelty, did not sleep much, and was constantly angry.  Additionally, he paced around the house and had nightmares and day-mares about the battlefields in Korea.  She noted that he had no close friends and went to the grocery store at night when there was no one else there.  

In a statement from the Veteran, he reported that his PTSD symptoms had increased in severity and had a negative effect on his quality of life.  He reported that his symptoms included anger, frustration, constant panic attack, difficulty concentrating and long and short term memory loss.

VA medical records reported an increase in PTSD symptoms.  Specifically, in an April 2014 mental intake assessment, the appellant reported that old memories had resurfaced and he was having flashbacks about his experiences in Korea.  Reported symptoms included hypervigliance, irritability, anger for no reason, flashbacks and nightmares.  He also suffered from poor sleep, increase in depressed mood, loss of energy and feelings of hopelessness and worthlessness following the death of his brother and sister-in-law.  The records indicate that due to the appellant's religious convictions he would never harm himself.  He denied suicidal ideation or homicidal intent or plan.  He also felt an emotional detachment from his children.

An assessment report from the Vet Center dated in June 2014 indicated that the appellant first presented requesting assessment and treatment in May 2014.  His presenting problems included complaints of symptoms of PTSD, anxiety and depression.  He reported experiencing problems with anger, irritability, difficulty focusing and concentrating, fatigue, loss of pleasure in activities he usually found enjoyable, poor sleep and hypervigilance.  He indicated that he felt worthless much of the time.

Clinical testing revealed that the appellant had experienced events while in combat that involved physical threats and trauma to which he responded with intense fear and helplessness.  Although he was not characteristically fearful or anxious, the memories of his traumatic experiences came back in intense and distressing recollections that provoked significant psychological distress in him.  The Veteran explained that in the past, he had difficulty remembering some aspects of events from combat and still had gaps in his memory of those events.  He added that he had recently been having more frequent memories of combat that were provoking increased distress.  

The appellant also described significant problems with anger.  He reported that up to ten years prior to the assessment, he was able to monitor and control his anger, but he had increasing difficulty doing so.  He indicated that he now had a "hair trigger" and was easily upset over any little thing.  He also discussed having significant problems with sleep.  He explained that he experienced both early and middle insomnia and only got an average of three hours of sleep per night.  He reported that he was often awakened by nightmares.  He attributed his ongoing problems with focus and concentration to his difficulties with sleep.  Further, he stated that he experienced pervasive anxiety and had elevated symptoms of panic.  He shared that he was often hypervigilant at home, but he did not have strong startle reactions.  He described avoiding events that reminded him of combat experiences, which included watching depictions of combat on television.  He shared that he had a marked avoidance of situations that may provoke any anger.  The Veteran further expressed that he often felt distant and cut off from those close to him, including his son whom he lived with and was estranged from his daughter.  He contended that he had always been "good with people" throughout his career, but now had difficulty relating to others.

During the June 2014 Board hearing, the Veteran reported that the symptoms associated with his PTSD included difficulty sleeping at night, nightmares, an inability to function in a professional setting, depression, difficulty concentrating, and a feeling of worthlessness.  He also reported that he got angry at the slightest thing, isolated himself to avoid confrontation and had no friends.  He indicated that he was able to repress his PTSD symptoms while employed, but they had gotten worse since he retired.  He stated that he had feelings of hurting himself because of anger but did not think that he would hurt anyone else.  He mentioned that he had panic attacks that affected his ability to function and had thoughts of combat on a weekly basis.  He further reported that his lack of sleep affected his ability to concentrate and affected his ability to teach.  Specifically, he reported that he would forget the next point on his ledger and started having lapses in memory.  He also mentioned that he forgot information that he learned over the years with regard to his Ph.D. and work experience.  He also noted that he had difficulty remembering old friends.

Analysis

Having considered the evidence of record, the Board finds that a 50 percent rating, but no higher, is warranted for this stage of the appeal (prior to October 20, 2014).  
There is evidence that he suffers from impairment of memory, difficulty establishing and maintaining relationships, feeling of worthlessness, difficulty concentrating and hypervigliance.  Moreover, and more importantly, it is not the individual symptoms but their overall impact on functioning that drive the evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the symptoms shown have resulted in occupational and social impairment with reduced reliability and productivity, as required for a 50 percent rating.  Under such circumstances, resolving all doubt in favor of the Veteran, the Board concludes that an initial evaluation of 50 percent rating warranted for this stage of the appeal.  See 38 C.F.R. § 4.130 (2015).

The record does not show occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment and thinking and/or mood to warrant a 70 percent rating for PTSD during this stage of the appeal.  As noted, the Veteran's symptoms include depression, difficulty concentrating and panic attacks.  Such symptomatology, and the impairment brought about by such, has been contemplated in the 50 percent evaluation.  While certain symptoms listed under the criteria for a 70 percent evaluation, such as suicidal ideation, has been shown, this symptom has not been shown to have had an impact on his overall ability to function socially and occupationally.  Therefore, this symptom, standing along, does not indicate a disability picture to commensurate the next -higher 70 percent rating.  Further, the April 2012 VA examiner assigned a GAF score of 65, which is indicative of mild PTSD symptoms.  Thus, while his documented and reported symptomatology is significant, such have been contemplated by the 50 percent evaluation awarded herein.  At this time, the disability picture does not more closely approximate the next-higher 70 percent evaluation, as explained above.

In sum, the Board finds that, resolving all doubt in favor of the Veteran, a 50 percent rating is warranted for the Veteran's PTSD during this stage of the appeal. 

As of October 20, 2014

As of October 20, 2014, the Veteran's PTSD has been assigned a 70 percent disability rating.  

The Veteran was afforded a VA examination in October 2014.  The examiner noted that the appellant had panic attacks associated with PTSD symptoms and that the claimant's depression was likely due, at least in part, to the impact PTSD had on his quality of life.  

The examiner determined that the symptoms of PTSD caused occupation impairment (due to irritability and difficulties with sustained concentration) and social impairment (irritability and emotional detachment affects relationships, anxious/tense around crowds and avoids), and suicidal ideation.  Specifically, he opined that the appellant had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment and thinking and/or mood.  He reported the appellant's PTSD was responsible for 70 percent of his occupation and social impairment while depression was responsible for the remaining 30 percent.  

It was noted that the appellant lived with his son and had an old friend, but he had no close friends locally because he did not socialize much.  He stated that he last worked in 2010 when he was employed as a teacher at a community college.  He reported that he became angry at a disruptive student; however he finished out the semester.  He indicated that he had taught in college for a number of years and had no problems handling disruptive students in the past.  He also ran a research and design company with his wife.  When she died, he started a marketing company.  It was noted that he was still actively trying to solicit contracts and worked on it every day. He also completed training to become an on-line college instructor but had not been contracted to teach an on-line class.  The Vetera reported the he felt that he was having more problems with his PTSD symptoms since he was not employed.  

Symptoms associated with the appellant's PTSD included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory, disturbance of motivation and mood, difficulty in establishing and maintaining work and social relationships and suicidal ideations.  It was noted that he had marked alterations in arousal and reactivity which consisted of irritable behavior and angry outbursts, hypervigliance, exaggerated startle response, problems with concentration and sleep disturbances.  He also had persistent avoidance of stimuli associated with the traumatic event and intrusion symptoms.  

On mental examination, the Veteran was alert, coherent, fully oriented, was dressed in clean casual clothes and looked younger than stated age.  He was polite and cooperative in manner, his thought processes were logical and goal oriented, his affect was somber and his underlying mood seemed dysphoric.  He denied current thoughts of suicide and there was no evidence of formal thought disorder.  

Analysis

Having considered the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD for any portion of the rating period on appeal.  The claimant has exhibited symptoms of depressed mood, anxiety, suspiciousness, panic attack that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbance of motivation and mood, difficulty in establishing and maintaining work and social relationships and suicidal ideations.  He also had marked alterations in arousal and reactive which consisted of irritable behavior and angry outbursts, hypervigliance, exaggerated startle response, problems with concentration and sleep disturbances.  He also had persistent avoidance of stimuli associated with the traumatic event and intrusion symptoms.  Such symptoms are contemplated by the 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  In this regard, the October 2014 VA examiner stated that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (the criteria for a 70 percent rating).  Moreover, the appellant does not have most of the symptoms listed as examples in the criteria for a 100 percent rating.  Specifically, the evidence does not suggest that he has delusions or hallucinations, gross impairment in thought process or communication, gross inappropriate behavior or disorientation to time or place.  While he was noted as having mild memory loss, it has not been so severe that he has forgotten his own name, names of close relatives or profession.  Moreover, despite passive suicidal ideation contemplated by the 70 percent evaluation, the appellant has not been shown to be in persistent danger of hurting himself or others.   Again, in addition to having lesser symptoms than those listed as typical of a 100 percent rating, there is no showing of total occupational and social impairment.  He lived with his son and did have at least one long-standing friendship outside of his family.  As such, a rating higher than 70 percent is not warranted.

The Board finds that the preponderance of the evidence weighs against a finding of entitlement to a rating in excess of 70 percent for PTSD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD, including depression, anxiety and difficulty concentrating, are fully contemplated by the schedular rating criteria and this analysis.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

II.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Factual Background

The Veteran asserts that his is unemployable due to his service-connected disabilities.  Specifically, he contends that his PTSD prevents him from obtaining and maintaining substantially gainful employment.

The Veteran is currently service-connected for PTSD (70 percent disabling); bilateral pes planus (50 percent disabling); left leg disability (10 percent disabling); conjunctivitis (10 percent disabling); bilateral hearing loss (10 percent disabling); and tinnitus (10 percent disabling).  His combined disability rating is 90 percent.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him. 

In the appellant's application for increased compensation based on unemployability, he reported that he was last employed in 2010 as a teacher at a community college.  He had a college degree and did not have any other education and training before or since he became too disabled to work.  He stated that his PTSD severely limited is ability to control his actions in the manner that is required to work in a professional work environment.  The record also demonstrates that the appellant has a doctorate degree in engineering. 

The Veteran was afforded a VA examination for his service connected PTSD in April 2012.  Following examination, the examiner determined that the appellant was likely to be mildly impaired in a work environment that required frequent interactions with customers, co-workers or a supervisor.  However, he would not likely be impaired due to PTSD in a work environment that contained moving machinery; required driving or the ability to sustain concentration and focus; that was fast paced, complex and/or frequently changing; or that required a rigid adherence to a set work schedule.  In support of his finding, the examiner noted that PTSD symptoms such as irritability increased the risk of interpersonal conflict in a work environment that required frequent interactions with others.  

In a July 2012 addendum VA opinion, the examiner determined that he appellant was likely to be mildly impaired in a work environment that required frequent interactions with customers, co-workers or a supervisor; that contained machinery or equipment; that required driving or the ability to sustain concentration and focus; and that was fast paced, complex and/or frequently changing.  However, he was not likely to be impaired in a work environment that required a rigid adherence to a set work schedule.  In support of this finding, the examiner noted that PTSD symptoms such as hypervigilance and irritability increased the risk of interpersonal conflict in a work environment that required frequent interactions with others.  He also noted that PTSD reduced concentration and increased distractibility would likely mildly increase the possibility of someone being accidently injured in a work place environment that had moving equipment or machinery.  PTSD symptoms of decreased concentration, and irritability made it mildly more likely that the Veteran could become involved in an accident or possibly road rage in a work environment that required driving.  PTSD impaired concentration would likely result in mild decreased productivity in any work environment.  It would also likely make it mildly difficult for the Veteran to function adequately in an environment that required a lot of mental processing (such as a fast paced, complex, or frequently changing work environment).  However PTSD symptoms would not likely cause excessive absenteeism, tardiness, or need to leave work early.

The Veteran was afforded a VA examination in October 2014 to determine the severity of the Veteran's PTSD.  The examiner determined that the appellant was likely to be moderately to severely impaired in a work environment that required frequent interactions with customer, co-workers or supervisors; was mildly to moderately impaired in a work environment that contained moving machinery; was mildly impaired in a work environment that required frequent driving; was moderately impaired in a work environment that required the ability to sustain concentration and; and was likely to be severely impaired in a work environment that was fast paced, complex, and/or frequently changing; and required adherence to a set work schedule.  In support of his determination, the examiner stated that PTSD symptoms such as hypervigilance and irritability increased the risk of interpersonal conflict in a work environment that required frequent interactions with others.  PTSD and depression symptoms, such as reduced concentration, increased distractibility, and slowed reactions, would likely increase the possibility of someone being accidently injured in a work place environment that had moving equipment or machinery.  PTSD and depression symptoms of decreased concentration, irritability, and slowed reactions times made it more likely that the Veteran could become involved in an accident or get lost in a work environment that required frequent driving.  PTSD and depression symptoms of impaired concentration, low energy, slowed reactions would result in decreased productivity in any work environment.  PTSD and depression symptoms of impaired concentration, low energy, and slowed reactions would make it very difficult for the appellant to function adequately in an environment that required a lot of mental processing (such as a fast paced, complex, or frequently changing work environment).  PTSD and depression symptoms would likely cause excessive absenteeism, tardiness, and need to leave work early due to depressed mood, low energy, low motivation, etc.

The Veteran was also afforded VA examinations in October 2014 for her service connected hearing loss, tinnitus, eye condition, left leg disability and bilateral pes planus.  With regard to hearing loss and tinnitus, it was determined that conditions impacted his ability to work in that the appellant had difficulty hearing in groups and riding in cars.  It was also determined that the appellant's bilateral pes planus impacted his ability to perform occupational task due to decreased capacity to stand or walk for prolonged periods.  However, the Veteran denied any effects on employment due to his eye condition and it was determined that the left leg disability did not impact his ability to work.

Also of record are employment verification forms from a number of employers.  The records indicated that the Veteran resigned voluntarily from the positon or reported that the employment contract ended.  There is no indication that the positions were terminated due to the appellant's service-connected disabilities, to include symptoms associated with his PTSD.  

During the June 2014 Board hearing, the Veteran reported that his PTSD symptoms prevented him from having the patience and focus required to teach.  He stated that he had an inability to remember information associated with his previous professions, both as a teacher and engineer.  He also had difficulty in adapting to certain stressful circumstances.  The appellant further stated that his pes planus affected his ability to be mobile at work and prevented him from standing for a long period of time.  Additionally, he stated that his marketing company had not been successful because he had not been able to put much work into it due to lack of concentration.

Analysis

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities preclude him from substantial gainful employment.  The evidence in favor of the claim includes the October 2014 VA examination reports, which indicated that the appellant's PTSD symptoms had moderate to severe effects on his employability and that his pes planus decreased his capacity to walk and stand for prolonged periods of time.  Notably, the appellant's primary professions included work as a teacher and civil engineer.  During the June 2014 hearing, the Veteran adequately discussed how his service-connected disabilities precluded employment in the noted professions.  The Board acknowledges that despite addressing the effects of each service-connected disability, the examiners did not provide an opinion as to the collective occupational impact posed by the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the foregoing evidence, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a 50 percent rating, and no higher, for PTSD, prior to October 20, 2014 is granted.  

Entitlement to a rating in excess of 70 percent for PTSD as of October 20, 2014 is denied.

Entitlement to a TDIU is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


